Citation Nr: 0404643	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include the residuals of an acute myocardial 
infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1977 to 
January 1979; he also served in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  

In July 2003, a Board videoconference hearing was held before 
the undersigned, who is the Veterans Law Judge designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing is of record.


REMAND

The veteran has maintained that he began experiencing 
symptoms and manifestations of a heart disorder prior to his 
entrance onto inactive duty for training and that he suffered 
a myocardial infarction while still on inactive duty for 
training.  He further contends his heart disorder was 
aggravated by his military service.  

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).   

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  

Review of the claims file reveals that after the appellant 
filed his notice of disagreement, the RO issued a statement 
of the case (SOC) in June 2002.  A review of the SOC does not 
reveal a complete reference to the VCAA nor does it show that 
the appellant was notified of the evidence he needed to 
supply and what VA would do in order to assist him with his 
claim.  Additionally, there is no VCAA letter in the claims 
folder.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Notwithstanding the above, the Board notes that the claimant 
has not asserted that the cardiovascular disability was 
incurred during his period of active service from January 
1977 to January 1979, or during any applicable presumptive 
period following that period of active service.  Coronary 
artery disease (or a myocardial infarction) or any type of 
arthritic condition was not diagnosed during this period of 
service.  All pertinent examinations at his time of 
separation in 1979, including cardiovascular evaluations, 
were within normal limits, as were his blood pressure 
readings.  Additionally, there is no indication that any type 
of heart disability was present to a compensable degree 
within one year of his discharge in January 1979.  Service 
connection is not in effect for any disability incurred in or 
aggravated during that period of active service.

In this instance, the veteran did suffer from an acute 
myocardial infarction on August 12, 1990.  The record 
reflects that the veteran was completing inactive duty 
training on both the 11th and 12th of August 1990.  Yet, the 
record is silent as to when the veteran actually began 
experiencing the prodromas of the myocardial infarction.  
Moreover, the record is also silent as to whether the 
veteran's service on the 11th and 12th of August in some way 
aggravated a pre-existing heart disability.  It is the 
Board's opinion that this lack of information is not only 
detrimental to the appellant's claim but it is also contrary 
to the tenets of the VCAA.  

As such, since the claim must be remanded for the foregoing 
VCAA notification reasoning, the appellant should undergo a 
cardiology examination in order to determine whether his 
current heart disorder is related to his military service.  
See Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment 
of the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  In this 
instance, the appellant has claimed that his current heart 
disability was aggravated by his military service.  
Alternatively, he contends that he began experiencing 
manifestations of a myocardial infarction while he was 
performing military duties.  Because a physician has not 
commented specifically on these contentions, the claim is 
remanded for the purpose of obtaining additional medical 
information that would provide answers to the appellant's 
contentions.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)); and 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and 
relevant case law as specifically 
affecting the issue of service connection 
for a cardiovascular disability, to 
include residuals of an acute myocardial 
infarction.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a cardiology 
examination.  Send the claims folder to 
the examiner for review.  The examiner 
should be asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including x-ray films if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
reports.  

The examiner should identify all cardiac 
disorders found, and he/she should 
express an opinion as to whether any of 
the found disabilities are related to the 
veteran's military service or any 
incident therein.  The examiner should 
determine whether any of the found 
disabilities pre-existed the appellant's 
military service, or if the veteran was 
experiencing manifestations suggestive of 
his current disorder, and if any of the 
disabilities pre-existed service, the 
examiner should express an opinion as to 
whether the disabilities were aggravated 
by the appellant's military service.  
Moreover, the examiner should provide an 
opinion as to whether it can be 
determined when the appellant actually 
began experiencing symptoms and 
manifestations related to the myocardial 
infarction he suffered on August 12, 
1990.

The examiner must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

After the above requested action has been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant, and he should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required of the appellant until he is contacted 
by the RO.  The purpose of this REMAND is to ensure due 
process and to obtain additional clarifying medical evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



